Citation Nr: 1200001	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  05-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.  

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to an increased disability evaluation for bilateral plantar fasciitis, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased disability evaluation for left ankle strain, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased disability evaluation for right ankle strain, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased disability evaluation for gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on periods of active duty from June 1996 to January 1997, and from June 2006 to September 2006.  He has also served on periods of training as a reservist.          

This case comes before the Board of Veterans Appeals (the Board) on appeal from May 2005 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The claims for increased rating, and the issue regarding service connection for a sleep disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The evidence of record does not preponderate against the Veteran's claim for service connection for osteoarthritis in his thoracolumbar spine.  


CONCLUSION OF LAW

Degenerative changes in the Veteran's thoracolumbar spine, to include osteoarthritis, relate to the Veteran's service-connected degenerative disc disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).    


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The claim for service connection

In December 2007, the Veteran claimed service connection for osteoarthritis.  In statements of record dated in January 2008 and May 2009, the Veteran maintained that osteoarthritis in his thoracolumbar spine should be service connected.  During his hearing before the Board in October 2011, he reiterated this contention.  

In the August 2008 rating decision on appeal, the RO denied the Veteran's claim, as it did in the May 2009 statement of the case (SOC).  The Veteran appealed that denial in May 2009.  That same month, the RO granted service connection for degenerative disc disease of the thoracolumbar spine.  Nevertheless, in an April 2010 supplemental SOC (SSOC), the RO continued to deny the Veteran's service connection claim for osteoarthritis in his thoracolumbar spine.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

In this matter, the evidence of record clearly demonstrates that the Veteran has arthritic changes in this thoracolumbar spine.  VA treatment records dated from 2006 to as late as February 2010 note a diagnosis of degenerative disc disease of the thoracic spine.  An April 2009 VA compensation examination report notes a diagnosis of degenerative disc disease of the thoracic and lumbar spine with nerve irritation.  That examiner noted a May 2008 MRI, which noted degenerative changes in the thoracolumbar spine with broad diffuse bulging discs and some central canal space narrowing.  A May 2008 private treatment record notes degenerative disc disease and "facet arthritis" in the Veteran's thoracolumbar spine.  Private treatment records dated from mid 2006 through 2007 note degenerative changes in the thoracolumbar spine.  Service treatment records pertaining to treatment received during the Veteran's reserve service in September 2006 note treatment for a back injury, note degenerative changes in the thoracolumbar spine, and note the term "osteoarthritis localized vertebral."  And an August 2006 x-ray report notes spondylosis and an osteophyte in the lumbar spine.  

The Board finds that the arthritic changes in the Veteran's thoracolumbar spine - any degenerative changes to include osteoarthritic changes - should be service connected along with those aspects of the Veteran's spine disorder service connected in May 2009.  In that decision, the RO found service connection warranted because the service treatment records dated in mid to late 2006 indicated an in-service initial injury to the Veteran's spine.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (injuries incurred during periods of inactive duty for training may be service connected).  That decision stated generally that the degenerative changes in the thoracic and lumbar spinal areas should be service connected based on the Veteran's service.  Consistent with that decision, the Veteran should be awarded service connection for any osteoarthritic manifestations in his thoracolumbar spine, to include the spondylosis and osteophyte noted in the August 2006 x-ray findings.    

In sum, the evidence of record does not preponderate against the Veteran's service connection claim for osteoarthritic changes in his thoracolumbar spine.  See Alemany and Allen, both supra.  This is therefore an appropriate case in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(Continued on the next page)

ORDER

Entitlement to service connection for osteoarthritic changes in the Veteran's thoracolumbar spine is granted.   


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for a sleep disorder, and his claims for increased rating for foot and ankle disorders, and for GERD.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Regarding the service connection claim, the Veteran has maintained that a sleep disorder relates to his service-connected foot and back disabilities.  The Veteran should be afforded a VA compensation examination to address that claim.  

Regarding the claims for increased rating, the Veteran's most recent VA compensation examination into his foot disorders and his GERD was conducted in April 2009.  He indicated during his Board hearing that these disorders have since worsened.  The Board has reviewed the VA treatment records dated since April 2009 for relevant evidence pertaining to these disorders, but these records are largely silent regarding these disorders.  As such, the Board finds that additional VA examination is in order.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Caffrey v. Brown, 6 Vet. App. 377, 381   (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Any VA or private treatment records that pertain to the Veteran's disorders should be obtained as well, if not currently of record.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all VA treatment records dated from March 2010 to the present and private treatment records pertaining to any sleep disorder the Veteran may have, and pertaining to his service-connected foot and ankle disorders, and his GERD.  Any such records should then be associated with the claims folder.  

2.  Schedule the Veteran for appropriate VA examinations to determine the etiology, nature, and severity of any sleep disorder he may have, and to determine the current severity of his service-connected foot, ankle, and gastroesophageal disorders.  The claims file and a copy of this remand must be made available to the examiners in conjunction with the requested examinations, and the examiners should indicate that the claims file was reviewed in conjunction with each examination.  All necessary tests should be conducted, and the Veteran's complaints should be records in full.    

The examiner conducting the inquiry into the Veteran's claim to service connection for a sleep disorder should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the disorder at issue relates to a service-connected disorder.    

If the examiner finds that a sleep disorder was not proximately caused by a service-connected disorder, but rather is aggravated (permanently worsened) by one, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disorder(s).  

Any conclusion reached should be supported by a rationale. 

3.  Thereafter, the issues on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


